TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                    44444444444444444444444444444444444444444
                     ON MOTION FOR RECONSIDERATION EN BANC
                    44444444444444444444444444444444444444444


                                      NO. 03-07-00037-CV



                                Mark D. Bogar, M.D., Appellant

                                                v.

           Dolores G. Esparza, Individually and as Administrator of the Estate of
          Katherine G. Guerrero, Deceased; Fernando Guerrero; Sofia G. Butschy;
          Gilberto Guerrero; Antonio Guerrero; Rosie G. Garza; Benito Guerrero;
                      Josey G. Selvera and Frances G. Faz, Appellees


             FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY, NO. 82,917-A,
                  HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                               DISSENTING OPINION


                For the reasons expressed in my dissenting opinion to this Court’s disposition of

this case on rehearing, I respectfully dissent from the denial of appellee’s motion for en banc

reconsideration. See Bogar v. Esparza, No. 03-07-00037-CV (Tex. App.—Austin May 16, 2008)

(Patterson, J., dissenting).



                                             ___________________________________________

                                             Jan P. Patterson, Justice


Filed: May 16, 2008